Whitfield, O. J.,
delivered tbe opinion of the court.
Tbe only defense in this case was insanity; that is, tbe only defense worthy of consideration. There were only two errors wbicb we think of serious import. A number of witnesses, who were laymen, testified to various facts, showing insanity on tbe part of defendant, and then gave it as their opinion that be was insane. This testimony reached all tbe way bade to tbe childhood of defendant. As a matter of course, a wdtness testifying to tbe conduct of defendant, over a period from twenty to thirty or forty years, could not possibly give anything except a portion of tbe facts and circumstances upon wbicb bis opinion would be based. In fact, many of such facts going to make up a basis for tbe opinion, in that long lapse of time, would become lost to memory. And yet, under these circumstances, tbe court gave the jury, for tbe state, this instruction: “No. 4. Tbe court in-tructs tbe jury, for tbe state, that in passing upon tbe evidence given by a nonexpert as to bis opinion of tbe sanity or insanity of a person, 'you must be governed by tbe facts and circumstances as related by tbe witness upon wbicb be bases bis opinion, and then judge whether or not tbe party charged with crime bad mind enough to know right from wrong at tbe time be committed the crime.”
Waiving minor objections to this instruction, tbe fundamental and fatal one is that tbe jury were directed that they *130must be governed by the facts and circumstances stated by these lay witnesses, and must form their own opinion from these facts ■•and circumstances, and must not give any weight to the opinion •of the lay witnesses, based upon facts which they stated. This is in the very teeth of Wood v. State, 58 Miss. 741, and Reid v. State, 62 Miss. 405. In this latter case the court said: “It is competent for a nonexpert witness, who has had opportunity to ■observe the conversation, conduct, or manner of the defendant, to state his opinion or belief of the sanity or insanity of the accused, in connection with the facts upon which it is based. Such a witness may give his opinion or belief from facts stated or known by him.” There would be no reason whatever, if this were the correct doctrine, why a nonexpert should be allowed to give his opinion. It substitutes the opinion of the jury on the facts related by the nonexpert for the opinion of the nonexpert himself, and practically tells the jury to ignore the mere opinion of the nonexperts. The fact is that a nonexpert witness, who has-known the subject of inquiry all his life and observed him under all sorts of varying conditions and circumstances, is often himself a better judge of the sanity or insanity of the subject of inquiry than the best expert in the world, who has not known the subject of inquiry at all. And so the opinion of such non-expert may often itself be worth vastly more than the opinion of an expert witness who has never known the subject of inquiry. And this has been plainly declared to be the law in the case of Wood v. State, supra, wherein this court said: “How much weight is to be given to the opinion of a witness on the •question of insanity depends, like the weight to be given to all other opinions, upon the intelligence of the witness and his opportunities of observation; and, while the testimony of a professional man with equal opportunities would ordinarily be more reliable than that of a nonprofessional, the testimony of an intelligent friend, who had known the subject of the inquiry for years, might be more weighty than that of the most experi-*131eneed expert, wbo bad seen bim only since tbe condition of his intellect bad become a matter of investigation. Craft and deceit might mislead the one into an error, which the lifetime acquaintance and observation of the other would readily detect.”
It must be remembered that this was the sole defense presented by the defendant, supported by a large mass of testimony, and the instruction, therefore, is vital, and the error in.it fundamental. The witness, Williams, who testified that he had known the appellant for about fifty years and had gone to school with him when they were boys, was not permitted to state his opinion in the direct examination as to whether the appellant, from his knowledge of him and observation of him, was sane or insane, and the objection was made on the specific ground that the testimony was too remote. This was manifest error, and, taken in connection with the charge we have discussed, constitutes reversible error. In inquiries as to the insanity of a person, the largest reasonable latitude is allowed. This witness seems'to have been the one who had known the appellant longest and best, and been most intimately associated with him, and therefore best qualified to have expressed an opinion as to his sanity or insanity.
For the reasons indicated, these two assignments are well taken, and the judgment is reversed, and the cause remanded for a new trial. Reversed.